UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-2275


In Re:   ANTOINE HILL,

                Petitioner.




                 On Petition for Writ of Mandamus.
             (3:07-cr-00407-REP-1; 3:10-cv-00772-REP)


Submitted:   March 23, 2012                 Decided:   March 28, 2012


Before MOTZ and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Antoine Hill, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Antoine    Hill    petitions     for     a   writ    of     mandamus,

alleging the district court has unduly delayed acting on his 28

U.S.C.A. § 2255 (West Supp. 2011) motion.                   He seeks an order

from this court directing the district court to act, and has

filed an application to proceed in forma pauperis.                      Our review

of the district court’s docket reveals that the district court

has ruled on Hill’s § 2255 motion.                   Accordingly, although we

grant Hill’s in forma pauperis application, we deny the mandamus

petition as moot.         We dispense with oral argument because the

facts   and    legal    contentions     are   adequately     presented      in   the

materials     before    the     court   and   argument     would    not    aid   the

decisional process.

                                                                  PETITION DENIED




                                         2